|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

DAV|D F. CANAS-FLORES, : Civii No. 3:17-cv-1603
Petitioner (Judge Mariani)
v.
WARDEN CRA|G A. LOWE,
Respondent
MEMORANDUM

|. Background

On September 8, 2017, Petitioner, David Canas-Fiores, a native and citizen of Ei
Saivador, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging
his continued detention by the United States immigration and Customs Enforcement
(“|CE”). (Doc. i). At the time his petition was fried, Petitioner was detained at the Pike
County Correctional Facility, in Lords Va|ley, Pennsylvania. (Id.).

in an effort to ascertain the custodial status of Petitioner, the Court accessed the
United States immigration and Customs Enforcement Oniine Detainee Locator System,
which revealed that Petitioner is no longer in the custody of that agency.1 The iCE Locai
Field Office contirmed that Petitioner was removed from the United States on October 3,

2018. Consequentiy, for the reasons set forth below, the Court wili dismiss the habeas

 

‘ Upon entering Petitioner's alien registration number, 205656833, and his country of birth, E|
Saivador, into the Oniine Detainee Locator System, https://iocator.ice.gov/odis/homePage.do, the results
returned no matches for any such detainee

petition as moot.
||. Discussion

Articie iii of the Constitution dictates that a federal court may adjudicate “oniy actuai,
ongoing cases or controversies.” Lew/'s v. Confinenta/ Bank Corp., 494 U.S. 472, 477
(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition." Diaz-Cabrera v. Sabol, 2011 U.S. Dist.
LEX|S 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Wi/liams, 455 U.S. 624, 631 (1982)).
Thus, when a petitioner, who challenges only his iCE detention pending removal and not
the validity of the removal order itseif, is deported, the petition becomes moot because the
petitioner has achieved the relief sought. See Tahic v. Holder, 2011 U.S. Dist. LEXiS
49782, *3-4 (M.D. Pa. 2011); Nguijo/ v. Mukasey, 2008 U.S. Dist. LEX|S 95464, *1-2 (M.D.
Pa. 2008) (dismissing the habeas petition as moot).

in the present case, the habeas petition challenges Petitioner’s continued detention
pending removai. See (Doc. 1). Petitioner was removed from the United States on October
3, 2018. Because Petitioner has been released from iCE custody and removed from the
United States, the petition no longer presents an existing case or controversy. See
Diaz-Cabrera, 2011 U.S. Dist. LEX|S 124195 at *2-4; Sanchez v. AG, 146 F. App’x 547,

549 (3d Cir. 2005) (hoiding that the habeas petition challenging the petitioner’s continued

detention by iCE was rendered moot once the petitioner was reieased). Accordingiy, the
instant habeas corpus petition wiii be dismissed as moot. See Blanciak v. A//egheny
Lud/um Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“if developments occur during the course
of adjudication that eliminate a plaintiffs personal stake in the outcome of a suit or prevent a
court from being able to grant the requested reiief, the case must be dismissed as moot.")).

A separate Order shall issue.

perez october ,2018 § ji;¢ ii/MMZ/¢///

/ RobenWaHi
United States District Judge

